RIDGELY, Justice,
dissenting, with whom BERGER, Justice, joins.
Section 274 of Title 11 provides:
When, pursuant to § 271 of this title, 2 or more persons are criminally liable for an offense which is divided into degrees, each person is guilty of an offense of such degree as is compatible with that person’s own culpable mental state and with that person’s own accountability for an aggravating fact or circumstance.74
The majority finds in Section 274 an unambiguous statutory mandate to instruct the jury to determine Allen’s individual “mental state” and “accountability for an aggravating fact or circumstance” on the charges of Robbery in the First Degree, Burglary in the Second Degree, and Aggravated Menacing. We respectfully disagree and dissent from that holding.75 We concur with the balance of the Opinion and would affirm the Superior Court’s decision because the remaining errors were harmless beyond a reasonable doubt.76
Section 274 does not apply to the charge of Aggravated Menacing. Aggravated Menacing is not divided into degrees, a necessary predicate for the application of *221Section 274. In Herring v. State,77 the defendant argued that he was entitled to a Section 274 instruction on all lesser included offenses of robbery, specifically theft. This Court rejected the argument because theft was not a degree of robbery and there was no evidentiary foundation in the record for an instruction on that lesser included offense. Similarly, Aggravated Menacing is a lesser included offense of Robbery in the First Degree, but it is not a degree of robbery. Section 274 does not apply to Aggravated Menacing for that reason.
Nor does Section 274 apply to the charge of Robbery in the First Degree. While our criminal code does divide the crime of robbery into two degrees, the culpable mental state for both is intentional conduct. We have so held in four cases which found Section 274 inapplicable.78 These cases were correctly decided.
What is novel about Allen’s argument is the focus on the phrase “own accountability for an aggravating fact or circumstance.” If this accountability is to be determined as a matter of fact, then the jury has a responsibility to decide it.79 But when the accountability for an aggravating fact or circumstance already has been determined by the General Assembly as a matter of law, the jury has no role other than to decide whether the fact or circumstance has been proven beyond a reasonable doubt.
The Robbery in the First Degree statute provides, in pertinent part, that “[a] person is guilty of robbery in the first degree when the person commits the crime of robbery in the second degree and when, in the course of the commission of the crime or of immediate flight therefrom, the person or another participant in the crime ... [displays what appears to be a deadly weapon.”80 The General Assembly expressly provided that Allen is accountable for the display of a deadly weapon by another participant in the crime. Put another way, proof that Allen had knowledge that another participant in the crime would possess or display a gun is not required.
The source of Delaware’s robbery statutes is New York’s Penal Law §§ 160.00, .05, and .15.81 The statutes *222are substantially similar and New York’s interpretation of its robbery statutes should be afforded great weight in our own interpretation of Sections 831 and 832 of Title 11.82 New York has interpreted its Robbery in the First Degree statute as imposing strict liability on defendants for aggravating circumstances. In People v. Miller, the New York Court of Appeals explained:
[T]he only result proscribed by the robbery statutes is the forcible taking of another’s property and it is this act that the law proscribes regardless of the attendant circumstances. It is the robber’s intent — or “conscious objective”— to permanently deprive the victim of property by compelling the victim to give up property or quashing any resistance to that act that is prohibited by law. However, when an attendant circumstance to the robbery is the causing of serious physical injury to a nonparticipant, Penal Law § 160.15(1) imposes strict liability.83
More recently, in interpreting the statute and building upon Miller, the New York Supreme Court, Appellate Division found that:
Where a defendant’s guilt of robbery in the first degree “is predicated upon the forcible taking of property, coupled with the aggravating factor of any participant in the crime being armed with a deadly weapon ... the defendant’s knowledge that an accomplice was armed with a deadly weapon is not an element of robbery in the first degree.” In such a case, “lack of proof of the defendant’s knowledge that a [deadly weapon] would be used was immaterial.” Accordingly, the court correctly instructed the jurors that if they found, beyond a reasonable doubt, that the defendant “had the mental culpability required for the commission of the crime of robbery, which is forcibly stealing,” and that “another person involved in this crime of robbery use[d] or threatened] the immediate use of a dangerous instrument,” they should find the defendant guilty, “even if [the defendant] did not know a dangerous instrument was to be used.”84
The rationale of these cases is persuasive.
The same analysis applies to the charge of Burglary in the Second Degree. The statute also imposes accountability upon a defendant when “another participant in the crime” is armed with a deadly weapon.85
The majority seeks to distinguish the relevance of the New York cases by focusing on the absence of “except as otherwise provided by statute” language in the New York equivalent of Section 274. The New York decisions did not rely upon that language. Moreover, the phrase “Except as otherwise expressly provided in this chapter” is merely an express reaffirmance of *223the maxim of statutory interpretation gen-eralia specialibus non derogant, that a specific statute controls the more general to the extent of any conflict. We need no specific language in Section 274 to apply this rule of statutory construction which exists for the purpose of carrying out the intent of the General Assembly. We have done so repeatedly in the past without express language in the statute directing us to do so.86
By the express terms of our robbery and burglary statutes, Allen is accountable for the display of a gun by his co-defendant. On that point, there is nothing for a jury to decide except for whether a gun was displayed by Allen or another participant in the crime. An instruction for the jury to do so was included in the charge to the jury. Accordingly, the Superior Court did not err when it refused to give a Section 274 instruction.
We respectfully dissent.

. 11 Del. C. § 274


. We also note that the majority opinion has not defined what would make Allen "accountable” under Section 274.


. The prosecutor’s statements referring Allen’s financial status were improper, but harmless because they were promptly and adequately remedied by the court and neither caused the juiy to ignore its role as factfinder and final arbiter of witness credibility nor brought into doubt the integrity of the trial as a whole. See Justice v. State, 947 A.2d 1097, 1101 (Del.2008); Hughes v. State, 437 A.2d 559, 571 (Del.1981). The trial court’s failure to give a Weber instruction on the kidnapping charge did not rise to a plain error because the evidence presented to the jury established that there was substantially more interference with the victim's liberty that was ordinarily incident to the underlying crimes involved. See Raiford v. State, 667 A.2d 1320 (Del.1995). The lack of a separate hearing on Allen’s habitual offender status following his second trial was harmless because he previously had been given a separate hearing and been declared an habitual offender following his first trial.


. 805 A.2d 872, 874 (Del.2002)


. Scott v. State, 962 A.2d 257, 2008 WL 4717162, at *1 (Del. Oct.28, 2008) (Table) (''[T]he offenses of first degree robbery and second degree robbery require proof of the same mental state. Accordingly, there is no basis for the [§ 274] instruction...."); Johnson v. State, 947 A.2d 1121, 2008 WL 1778241, at *2 (Del.2008) (Table) (''[T]he offenses of first degree robbery and second degree robbery require proof of the same mental state. Accordingly, there was no basis for the [§ 274] instruction....”); Richardson v. State, 931 A.2d 437, 2007 WL 2111092, at *2 (Del.2007) (Table) ("First degree robbery, second degree robbery and attempted murder all require intentional conduct. Because the underlying offenses in this case all require the same mens rea, the requested [§ 274] instruction was properly denied.”); Coleman v. State, 765 A.2d 950, 2000 WL 1840511 (Del.2000) (Table) ("First degree robbery and second degree robbery require the same mens rea of intentional conduct. Therefore, § 274 is not applicable.”).


. Del. Const. art. IV, § 19.


. 11 Del. C. § 832(a).


. In Chance v. State, 685 A.2d 351, 355 (Del.1996), we recognized the connection between certain provisions of the Delaware Criminal Code and the Model Penal Code and New York’s Penal Law by using Appendix C to the Proposed Delaware Criminal Code with Commentary (1967). Appendix C provides a "Table of Sources of Proposed Delaware Criminal Code” "offered to assist the Bench and Bar in interpreting the provisions of the Code.” The appendix indicates that New York Penal Law §§ 160.00, .05, .15 were the source of our current robbery statutes. Id. at app. C; see also Delaware Criminal Code with Commentary § 101 (1973).


. Compare 11 Del. C. § 831 with N.Y. Penal Law § 160.15. The drafters "expect[ed] that case law in other jurisdictions using similar sources will be helpful aids in construing the proposed provisions.” Proposed Delaware Criminal Code with Commentary app. c (1967).


. People v. Miller, 87 N.Y.2d 211, 638 N.Y.S.2d 577, 661 N.E.2d 1358, 1362-63 (1995).


. People v. Murad, 55 A.D.3d 754, 865 N.Y.S.2d 331, 2008 WL 4594101, at *1 (2008) (quoting People v. Foster, 33 A.D.3d 814, 826 N.Y.S.2d 288, 289 (2006); People v. Garcia, 302 A.D.2d 474, 753 N.Y.S.2d 754, 755 (2003)) (citing People v. Murdough, 287 A.D.2d 658, 733 N.Y.S.2d 78 (2001))


. 11 Del. C. § 825; see also 11 Del. C. § 824 (defining the crime of burglary in the third degree).


. See, e.g., Clark v. State, 957 A.2d 1, 2008 WL 3906890, at *5 n. 19 (Del.2008) (Table); State v. Cook, 600 A.2d 352, 355 n. 6 (Del.1991); Blue Cross & Blue Shield of Del., Inc. v. Elliott, 449 A.2d 267, 270 (Del.1982).